Case 7:18-cr-00819-KMK Document 26 Filed 10/17/18 Page 1 of 2

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

---- X

UNITED STATES OF AMERICA

 

-Vv- : AFFIRMATION

JAMES EARLY, : 17 Mag. 7379 |
Defendant.

STATE OF NEW YORK )

COUNTY OF WESTCHESTER SS.

SOUTHERN DISTRICT OF NEW YORK }

Marcia 8. Cohen, under penalty of perjury, hereby affirms as follows:

1. Iam an Assistant United States Attorney in the Southern District of New
York, I submit this affirmation in support of an application for a thirteenth order of continuance
of the time within which an indictment or information would otherwise have to be filed, pursuant
to Title 18, United States Code, Section 3161(h)(7)(A).

2. JAMES EARLY, the defendant, was charged with a violation of 18 U.S.C.

§ 2251 in a complaint dated October 4, 2017. ‘The defendant was presented before a Magistrate
Judge in the Middle District of Pennsylvania on October 12, 2017 and was presented before
Magistrate Judge Lisa Margaret Smith on October 19, 2017, and the defendant was detained.

3. Jason Ser, Esq., attorney for the defendant, has since been engaging in
preliminary discussions with the Government concerning a possible disposition of this case
without trial, and those discussions are ongoing. The Government hereby requests that a
continuance of 28 days be granted, during which time we may pursue further discussions.

4, On October 15, 2018, I spoke with Mr. Ser, counsel for the defendant, who

agreed on behalf of the defendant that the requested continuance of 28 days is appropriate in

 
Case 7:18-cr-00819-KMK Document 26 Filed 10/17/18 Page 2 of 2

these circumstances.

5. For the reasons stated above, the ends of justice served by the granting of
the continuance requested outweigh the best interests of the public and defendant in a speedy
trial.

6. Pursuant to Title 28, United States Code, Section 1746, I declare under

penalties of perjury that the foregoing is true and correct.

Dupin FI L-

“Marcia S. Cohen
Assistant United States Attorney

Executed on June 16, 2018.

 
